This action was commenced by the plaintiff below, plaintiff in error herein, to obtain an injunction against the enforcement of a certain ordinance of the city of Pauls Valley relative to the running of a pool hall.
Brief was filed herein October 24, 1934, and upon an examination of the authorities cited therein it appears that not a single case sustains remotely the proposition urged by the plaintiff In error, and of the three authorities cited none of them deal with the proposition urged in the appeal at all.
This court has held that where, from an examination of the proceedings, the petition in error, and the brief filed, it appears that the appeal is manifestly without merit, the appeal will be dismissed, and it is so ordered. *Page 390